FILED
                             NOT FOR PUBLICATION                            SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARVIN ALEXANDER RUANO-                          No. 12-73641
CASTILLO, AKA Marvin Ruano,
                                                 Agency No. A090-128-448
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Marvin Alexander Ruano-Castillo, a native and citizen of Guatemala,

petitions for review of the Board of Immigrations Appeals’ order dismissing his

appeal from an immigration judge’s decision pretermitting his application for

cancellation of removal, and denying his applications for withholding of removal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). We dismiss the

petition for review.

      We lack jurisdiction to consider Ruano-Castillo’s sole contention, that a

conviction under California Penal Code § 496(a) does not categorically fall within

the definition of an aggravated felony theft offense because § 496(a) includes

receiving property that has been obtained through extortion, because Ruano-

Castillo failed to exhaust this contention before the agency. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal

claims not presented in an alien’s administrative proceedings).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      12-73641